UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Commission file no. 001-32618 ITURAN LOCATION AND CONTROL LTD. (Exact name of Registrant as specified in its charter and translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) 3 Hashikma Street, Azour, Israel (Address of principal executive offices) Eli Kamer, Chief Financial Officer, 3 Hashikma Street, Azour, Israel, Tel: 972-3-5571314, Facsimile: 972-3-5571327 (Name, Telephone, E-mail and/or Facsimile number and Address of Company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, par value NIS 0.331/3 per share Nasdaq Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the Issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 23,475,431 Ordinary Shares Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act Yes o No x If this report is an annual or transition report, indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act (check one): Large Accelerated Filer o Accelerated Filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant had used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the Registrant has elected to follow: Item 17 o Item 18 o If this is an annual report, indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x [APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS] Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o TABLE OF CONTENTS USE OF CERTAIN TERMS IV FORWARD LOOKING STATEMENTS IV ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 A. SELECTED FINANCIAL DATA 1 B. CAPITALIZATION AND INDEBTEDNESS 4 C. REASONS FOR THE OFFER AND USE OF PROCEEDS 4 D. RISK FACTORS 4 ITEM 4. INFORMATION ON THE COMPANY 15 A. HISTORY AND DEVELOPMENT OF THE COMPANY 15 B. BUSINESS OVERVIEW 16 C. ORGANIZATIONAL STRUCTURE 27 D. PROPERTY, PLANTS AND EQUIPMENT 28 ITEM 4.A. UNRESOLVED STAFF COMMENTS 29 ITEM 5: OPERATING AND FINANCIAL REVIEW AND PROSPECTS 29 A. OPERATING RESULTS 29 B. LIQUIDITY AND CAPITAL RESOURCES 41 C. RESEARCH AND DEVELOPMENT, PATENTS AND LICENSES 44 D. TREND INFORMATION 44 E. OFF-BALANCE SHEET ARRANGEMENTS 44 F. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS 45 G. SAFE HARBOR 45 i ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 46 A. DIRECTORS AND SENIOR MANAGEMENT 46 B. COMPENSATION 50 C. BOARD PRACTICES 53 D. EMPLOYEES 58 E. SHARE OWNERSHIP 60 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 61 A. MAJOR SHAREHOLDERS 61 B. RELATED PARTY TRANSACTIONS 63 C. INTERESTS OF EXPERTS AND COUNSEL 69 ITEM 8. FINANCIAL INFORMATION 69 A. CONSOLIDATED STATEMENTS AND OTHER FINANCIALINFORMATION 69 B. SIGNIFICANT CHANGES 71 ITEM 9. THE OFFER AND LISTING 71 A. OFFER AND LISTING DETAILS 71 B. PLAN OF DISTRIBUTION 73 C. MARKETS 73 D. SELLING SHAREHOLDERS 73 E. DILUTION 73 F. EXPENSES OF THE ISSUE 73 ITEM 10. ADDITIONAL INFORMATION 73 A. SHARE CAPITAL 73 B. MEMORANDUM AND ARTICLES OF ASSOCIATION 73 C. MATERIAL CONTRACTS 81 D. EXCHANGE CONTROLS 81 E. TAXATION 82 ii F. DIVIDENDS AND PAYING AGENTS 89 G. STATEMENT BY EXPERTS 90 H. DOCUMENTS ON DISPLAY 90 I. SUBSIDIARY INFORMATION 90 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKETRISK 90 ITEM 12. DESCRIPTIONS OF SECURITIES OTHER THAN EQUITY SECURITIES 91 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 91 ITEM 14.A MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 91 ITEM 15. CONTROLS AND PROCEDURES 92 ITEM 16. [RESERVED] 97 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 97 ITEM 16B. CODE OF ETHICS 97 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 97 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 97 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 97 ITEM 16F. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT 98 ITEM 16G. CORPORATE GOVERNANCE 98 ITEM 16H. MINE SAFETY DISCLOSURE 98 ITEM 17. FINANCIAL STATEMENTS 98 ITEM 18. FINANCIAL STATEMENTS 98 ITEM 19. EXHIBITS 99 iii USE OF CERTAIN TERMS As used herein, and unless the context suggests otherwise, the terms “we”, “us”, “our” or “Ituran” refer to Ituran Location and Control Ltd. and its consolidated subsidiaries. We have prepared our consolidated financial statements in US Dollars. Our consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”). All references herein to “dollars” or “$“or “USD” are to United States dollars, and all references to “NIS” are to New Israeli Shekels. FORWARD LOOKING STATEMENTS This Annual Report on Form 20-F contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. The use of the words “projects,” “believes,” “expects,” “may,” “plans” or “intends,” or words of similar import, identifies a statement as “forward-looking.” The forward-looking statements included herein are based on current expectations that involve a number of risks and uncertainties. These forward-looking statements are based on the assumption that we will not lose a significant customer or customers or experience increased fluctuations of demand or rescheduling of purchase orders, that our markets will continue to grow, that our products will remain accepted within their respective markets and will not be replaced by new technology, that competitive conditions within our markets will not change materially or adversely, that we will retain key technical and management personnel, that our forecasts will accurately anticipate market demand, and that there will be no material adverse change in our operations or business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions, and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. In addition, our business and operations are subject to substantial risks which increase the uncertainty inherent in the forward-looking statements. In light of the significant uncertainties inherent in the forward-looking information included herein, the inclusion of such information should not be regarded as a representation by us or any other person that our objectives or plans will be achieved. Factors that could cause actual results to differ from our expectations or projections include the risks and uncertainties described in this annual report in Item 3D: Risk Factors.Forward-looking statements speak only as of the date on which they are made, and we undertake no obligation to update any forward-looking statements or other information contained in this report, whether as a result of new information, future events or otherwise. You are advised, however, to consult any additional disclosures we make in our reports on Form 6-K filed with the U.S. Securities and Exchange Commission (“SEC”). iv PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION A. SELECTED FINANCIAL DATA The selected consolidated financial data below is provided under generally accepted accounting principles in the U.S. (U.S. GAAP). You should read the selected consolidated financial data presented in this Item together with Item 5 – Operating and Financial Review and Prospects and with our consolidated financial statements included elsewhere in this annual report. Our selected consolidated statements of income data for the years ended December 31, 2012, 2013 and 2014 and our selected consolidated balance sheet data as of December 31, 2013 and 2014 have been derived from our consolidated financial statements included elsewhere in this report. The selected consolidated statements of income data for each of the years ended December 31, 2010 and 2011 and the selected consolidated balance sheet data as of December 31, 2010, 2011 and 2012 are derived from our audited consolidated financial statements not included in this report. Selected Financial Data Under U.S. GAAP: Consolidated Statements of Income Data Year Ended December 31, In USD In thousands, except per share amounts Revenues: Location based services Wireless communications products Total Revenues Cost of Revenues: Location based services Wireless communication products Total cost of revenues Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses, net Operating Income Other income (expenses), net - ) ) ) Financing income (expenses), net Income before income tax Income tax ) Share in losses ofaffiliated companies, net ) (1
